                                    UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF OREGON


 In re                                        ) Case No.       19-32896-tmb7
 Walter Henry Smith                           )
 Patricia Harling Smith                       ) Notice of Intent to Sell Property
                                              ) at Private Sale, Compensate Real
                                              ) Estate Broker, and/or Pay any
                                              ) Secured Creditor's Fees and Costs
                                              )
                                              ) [Note: Do not use to sell personally
 Debtor(s)                                    ) identifiable information about individuals.]


 1. An offer has been received by the trustee from Steven Michael Marshall &Vicki Sitichai M , whose
    relation to the debtor(s) is None.                           , to purchase the following estate property:
    (If real property, state street address here. Also attach legal description as an exhibit to the notice filed
    with the court.)
                   Real property located at:21920 SW Ribera Ln., West Linn, OR 97068

                  * NewRez will be paid $294,136.91 as per Short Sale approval letter attached.




     for the sum of $     317,000.00      upon the following terms:


 2. The gross sales price is: $      317,000.00        .

     All liens on the property total $ 352,251.52 , of which the trustee believes a total of $      0.00
     need not be paid as secured claims (because the lien is invalid, avoidable, etc., the lienholder consents
     to less than full payment, or part or all of the underlying debt is not allowable).

     Secured creditor(s) also seek(s) reimbursement of $ 0.00                                for fees and costs.

     Total sales costs will be: $ 0.00                      .

     All tax consequences have been considered and it presently appears the sale will result in net
     proceeds to the estate after payment of valid liens, fees, costs and taxes of approximately:
     $ 10,000.00 (Carve-Out)                                 .

3. [If real property] The court appointed real estate broker, Jorge Hasbun                                     ,
   will be paid 6% (3.5% Seller and 2.5% Buyer)                                                                .

760 (12/1/2018)                               Page 1 of 2


                            Case 19-32896-tmb7             Doc 24   Filed 12/13/19
 NOTICE IS GIVEN that the trustee will sell the property, reimburse for any secured creditor's fees and
 costs, and compensate any real estate broker upon the above terms and without further notice unless,
 within 23 days of the date below:

    1. The trustee receives a bid exceeding the above offer by at least $     10,000.00      , and upon the
       same or more favorable terms to the estate; or

    2. An interested party:

        (a) files a written objection to the sale, the reimbursement of fees and costs or broker's
        compensation, setting forth the specific grounds for the objection, with the clerk at 1050 SW 6th
        Ave. #700, Portland OR 97204 or 405 E 8th Ave. #2600, Eugene OR 97401, and

        (b) serves the objection on the trustee, Rodolfo A. Camacho                                     , at
                                                PO Box 13897, Salem, OR 97301                              .

 If no objection is filed, but the trustee receives any upset bids as specified above within 23 days of the
 date below, the trustee will notify all persons who have expressed an interest in purchasing the above
 property of the date, time and place of a meeting at which the trustee will conduct an auction and sell the
 property to the highest bidder without further notice.

 For further information, contact: Kirk W. Knutson, Staff Attorney for Trustee
                                   (503) 244-4810 (phone) or kirk@camacholaw.com                           .

Date:    12/13/2019                                               /s/ Rodolfo A. Camacho
                                                                                  Trustee




760 (12/1/2018)                             Page 2 of 2


                           Case 19-32896-tmb7         Doc 24     Filed 12/13/19
                                                 EXHIBIT "A"
                                                Legal Description


Lot 7, RIVERSIDE HOMES, in the County of Clackamas and State of Oregon. EXCEPTING THEREFROM the
Ownership of the State of Oregon in and to that portion of the Lot lying below the line of ordinary high water of the
Tualatin River.




                             Case 19-32896-tmb7           Doc 24      Filed 12/13/19
      12/09/2019                                                                       Account Number: XXXXXXXX

                                                                                               This offer expires on:
                                                                                                01/23/2020

    WALTER H SMITH
    21920 SW RIBERA LN
    WEST LINN, OR 97068


                                                                                        Account Information

                APPROVAL OF SHORT SALE PAYOFF                                       Account Number: XXXXXXXX
                         PLEASE READ CAREFULLY
                                                                                    Property Address:
                                                                                      21920 SW RIBERA LN
Dear WALTER H SMITH,                                                                  WEST LINN, OR 97068

Congratulations! PHH Mortgage Services, (“Company”), acting on behalf of            We are here to help!
Deutsche Bank Trust Company Americas, as Trustee for Residential Accredit
Loans, Inc., Mortgage Asset-Backed Pass-Through Certificates Series 2006-           Account Relationship Manager:
QS14 (“Investor”), has approved a short sale payoff on the above referenced         Karen Crawley
account in the amount of $294,136.91 (“Payoff Amount”) and, subject to the          HAT@mortgagefamily.com
conditions set forth herein, a relocation assistance payment to the
accountholder of $0.00 (“Assistance Payment”). Please read this letter so the       Online: www.mortgagequestions.com
next steps necessary to accept this offer are understood.
Below is important information about our decision regarding mortgage
assistance with additional details on the following pages. However, time is of
the essence, as this offer will expire on 01/23/2020. So please respond by that
date.

What needs to be done:

    1. To accept the approved Short Sale offer, the following should be done:
           a. The Discounted Payoff Settlement Agreement must be signed and returned to us by email or fax for
              faster processing or mail in the enclosed, prepaid envelope by 01/23/2020;
           b. The Short Sale Payoff Agreement must be accompanied by a copy of the final Settlement/Closing
              Disclosure Statement and the enclosed Affidavit of Arm’s Length Transaction must be signed by all
              parties and
           c. The Payoff Amount of $294,136.91 must be wire transferred if it is decided to accept the offer;

What needs to be understood:

    1. We have completed the review of the application for assistance and the financial information provided.
    2. The account is approved for a Short Sale Payoff in the amount of $294,136.91. This discounted payoff expires
       on 01/23/2020 (the “Expiration Date”). The terms of this payoff option must be complied with on or before the
       Expiration Date. Otherwise, this payoff option offer will no longer be available.
    3. The offer details are enclosed. Please read all materials carefully.

                                                                                                OCWN_SS_APRVL_LTR
   This communication is from a debt collector attempting to collect a debt; any information obtained will be used for
   that purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this
   communication is purely provided to you for informational purposes only with regard to our secured lien on the above
   referenced property. It is not intended as an attempt to collect a debt from you personally. As may be required by
   state law, you are hereby notified that a negative credit report reflecting on an accountholder’s credit record may be
   submitted to a credit reporting agency if credit obligation terms are not fulfilled.
                                                      Page 1 of 2                                              NMLS # 2726
                                Case 19-32896-tmb7           Doc 24      Filed 12/13/19
Following are the additional documents enclosed:

      Summary of the Short Sale Offer                  Legal Disclosures
      Instructions for Offer Acceptance                Additional Assistance Available
      Short Sale Payoff Agreement                      Affidavit of Arm’s Length Transaction



We are here to help! Karen Crawley has been assigned as the account Relationship Manager and will be the designated
representative for resolution inquiries and submission of documents.

For any questions, the account Relationship Manager, Karen Crawley, can be reached toll-free at 800-750-2518,
extension 85763. We are available Monday through Friday 8:00 am to 8:00 pm ET. Information concerning this account
can also be found online at www.mortgagequestions.com.

Our Customer Care Center is also available toll-free at 800-449-8767, Monday through Friday 8:00 am to 9:00 pm,
Saturday 8:00 am to 5:00 pm ET to answer any inquiries.


Sincerely,

Loan Servicing




Enclosures




                                                                                                  OCWN_SS_APRVL_LTR
     This communication is from a debt collector attempting to collect a debt; any information obtained will be used for
     that purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this
     communication is purely provided to you for informational purposes only with regard to our secured lien on the above
     referenced property. It is not intended as an attempt to collect a debt from you personally. As may be required by
     state law, you are hereby notified that a negative credit report reflecting on an accountholder’s credit record may be
     submitted to a credit reporting agency if credit obligation terms are not fulfilled.
                                                        Page 2 of 2                                              NMLS # 2726
                                  Case 19-32896-tmb7           Doc 24      Filed 12/13/19
                                   SUMMARY OF THE SHORT SALE OFFER

To accept the Short Sale payoff, the following conditions are set forth prior to 01/23/2020:

       The Approved Sales Price is $317,000.00.
       The Approved Buyer(s):
            o   Steven Michael Marshall
            o   Vicki Sitichai Marshall
       The Maximum Allowable Seller Credit to the buyer is $0.00.
       There are no payments allowable to any Junior Liens.
       The Maximum Allowable Real Estate Commission is $19,020.00

       Approval of the final SETTLEMENT / CLOSING DISCLOSURE is required prior to closing. A copy must be sent to
        us via email a minimum of 48 hours in advance of closing to: hatliqcloser@mortgagefamily.com

       After receipt of the entire Payoff Amount, any funds held in the escrow/suspense account and/or insurance claim
        proceeds relating to the account shall be 1) released by Customer(s) to PHH Mortgage Services, 2) considered
        the property of PHH Mortgage Services, and considered 3) applied toward PHH Mortgage Services’ loss.

       The following closing documents must be received by PHH Mortgage Services prior to the wiring of the
        payoff funds:
         A copy of the signed Discounted Payoff Agreement by the seller(s),
         The final Settlement / Closing Disclosure Statement by all parties,
         The Affidavit of Arm’s Length Transaction must be signed by all parties.


   NOTE: If the required closing documents are not received at the time PHH Mortgage Services receives the payoff
   funds, the funds will be returned to the title company.




                                                                                                    OCWN_SS_APRVL_LTR
 This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that
 purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is
 purely provided to you for informational purposes only with regard to our secured lien on the above referenced property. It
 is not intended as an attempt to collect a debt from you personally. As may be required by state law, you are hereby notified
 that a negative credit report reflecting on an accountholder’s credit record may be submitted to a credit reporting agency if
 credit obligation terms are not fulfilled.
                                   Case 19-32896-tmb7  Page 1 Doc 24 Filed 12/13/19                              NMLS # 2726
